NOTE: This disposition is non-precedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              JOSEPH T. MAHER, JR.,
                Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7037
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 08-3808, Judge Alan G.
Lance, Sr.
              _________________________

              Decided: November 18, 2011
               _________________________

   PETER J. SEBEKOS, Law Office of Peter J. Sebekos, of
Niagara Falls, New York, for claimant-appellant.

    SCOTT D. AUSTIN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
MAHER   v. DVA                                            2


and MARTIN F. HOCKEY, JR., Assistant Director. Of coun-
sel on the brief were MICHAEL J. TIMINSKI, Deputy Assis-
tant General Counsel and TRACEY P. WARREN, Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
                __________________________

   Before RADER, Chief Judge, LINN, and DYK, Circuit
                        Judges.
RADER, Chief Judge.
    The U.S. Court of Appeals for Veterans Claims af-
firmed the Board of Veterans’ Appeals (“Board”) denial of
an earlier effective date for the disability award to Joseph
T. Maher, Jr. Maher v. Shinseki (Veterans Court Deci-
sion), No. 08-3808, 2010 U.S. App. Vet. Claims LEXIS
1445 (Vet. App. Aug. 6, 2010). Because Mr. Maher re-
quests review of factual matters or matters not raised
before the Court of Veterans Claims, this court dismisses.
                             I.
    Mr. Maher served in the U.S. Navy from April 1966 to
October 1969. He first applied for service-connected
disability compensation due to Post Traumatic Stress
Disorder (“PTSD”) in 1992. A Department of Veterans
Affairs (“VA”) Regional Office (“RO”) denied his claim in
1993, finding insufficient evidence of either PTSD or an
in-service stressor. On June 8, 1994, Mr. Maher submit-
ted another request for disability compensation (“1994
statement”), which included new evidence that he was
hospitalized at the Buffalo VA Medical Center and treated
at a VA outpatient PTSD clinic. The RO considered the
1994 statement as a request to reopen his claim. In 1995,
his claim was reopened and again denied.
3                                              MAHER   v. DVA


    On November 15, 1996, Mr. Maher requesting recon-
sideration of claim (“1996 letter”). The Veterans Depart-
ment initially denied his request, but in 2001, granted
service-connected disability compensation for PTSD rated
at 50% with an effective date of November 15, 1996.
    Mr. Maher, however, believed his PTSD condition was
more than 50% disabling and sought to reopen his claim
for consideration of a higher PTSD rating and a rating of
total disability based on individual unemployability
(“TDIU”). He also submitted a letter (“2001 letter”) again
stating he was 100% disabled. The RO initially denied
this claim, but in 2005, increased his PTSD rating to 70%
and awarded TDIU, both effective June 4, 2001.
    Mr. Maher appealed to the Board for an earlier effec-
tive date for both awards, contending his increased rating
and TDIU award should date back to his 1996 letter.
Specifically, he argued his 1996 letter contained an in-
formal claim for TDIU, and his 2001 letter was a Notice of
Disagreement (“NOD”) of the 2001 decision—which kept
both claims pending. The Board, however, denied an
earlier effective date for both of his claims because Mr.
Maher failed to appeal the 2001 decision. In re Maher
(Board Decision), No. 06-23 286, 2008 BVA LEXIS 26004,
at *26 (B.V.A. 2008). The Board explained the 2001 letter
was not an NOD because “there was no expressed desire
for appellate review,” and the statements were consistent
with his request for reconsideration of an increased
rating. Id. Also, the Board considered immaterial any
implied claim for TDIU in the 1996 letter because the
2001 decision, which did not award TDIU, was final. Id.
at *28 (“[W]here an RO renders a decision on a veteran’s
claim for benefits but fails to address one of the claims,
that decision is final as to all claims; the RO’s failure to
address the implied claim is properly challenged through
a [clear and unmistakable error] motion, not a direct
MAHER   v. DVA                                           4


appeal.” (alteration in original) (quoting Deshotel v.
Nicholson, 457 F.3d 1258, 1262 (Fed. Cir. 2006)) (internal
quotation marks omitted)).
    Mr. Maher appealed to the Veterans Court arguing,
inter alia, that the Board did not supply adequate find-
ings and conclusions. See 38 U.S.C. § 7104(d)(1). The
Veterans Court determined that the Board adequately
explained its findings, and affirmed. Veterans Court
Decision, 2010 U.S. App. Vet. Claims LEXIS 1445, at *3,
7.
      In the present appeal, Mr. Maher contends that the
Veterans Court misinterpreted § 7104(d)(1) in upholding
the Board’s findings. See 38 U.S.C. § 7104(d)(1) (“Each
decision of the Board shall include . . . a written state-
ment of the Board’s findings and conclusions, and the
reasons or bases for those findings and conclusions, on all
material issues of fact and law presented on the record
. . . .”) Mr. Maher also contends the 1995 RO decision did
not render his original claim final because it improperly
treated his 1994 statement as a request to reopen.
                            II.
    Our jurisdiction to review Veterans Court decisions is
defined by 38 U.S.C. § 7292. This court has exclusive
jurisdiction to interpret statutory provisions and reviews
the Veterans Court’s statutory interpretations without
deference. 38 U.S.C. § 7292(c); Cook v. Principi, 353 F.3d
937, 938 (Fed. Cir. 2003). Absent a constitutional issue,
this court lacks authority to review challenges to factual
determinations or challenges to an application of law to
fact. 38 U.S.C. § 7292(d)(2); Cook, 353 F.3d at 938-39.
    This court lacks authority to review Mr. Maher’s con-
tentions that the Veterans Court misinterpreted
§ 7104(d)(1) because it involves review of the application
5                                             MAHER   v. DVA


of law to fact. See 38 U.S.C. § 7292(d)(2); Cook, 353 F.3d
at 941. The Veterans Court directly addressed Mr.
Maher’s arguments—applying § 7104(d)(1) to the factual
question of the sufficiency of the Board’s explanations and
found them satisfactory. Veterans Court Decision, 2010
U.S. App. Vet. Claims LEXIS 1445, at *3, 7. Specifically,
it assessed the Board’s reasons that the 1994 statement
and 2001 letter were not NODs. It also assessed the
Board’s explanation that the content of the 1996 letter
was irrelevant because the 2001 decision is final. Board
Decision, 2008 BVA LEXIS 26004, at *26-28. The Veter-
ans Court found the Board’s explanation met the re-
quirements of § 7104(d)(1). Veterans Court Decision, 2010
U.S. App. Vet. Claims LEXIS 1445, at *7. Accordingly,
this court is precluded by § 7292 from reviewing this
application of law to fact. See Cook, 353 F.3d at 941
(holding § 7292 precludes review of application of
§ 7104(d)(1) to the fact of Board’s failure to consider
certain evidence in its decision).
    Mr. Maher also argues that the 1995 RO decision did
not render his original claim final because it improperly
treated his 1994 statement as a request to reopen rather
than as an NOD with the 1993 PTSD rating. Whether
the 1994 statement is an NOD involves the application of
law to fact, which is beyond our jurisdiction to review. In
any event, as the government correctly points out, Mr.
Maher’s claim became final when he failed to appeal the
July 1995 RO decision. See Deshotel, 457 F.3d at 1262.
  Because this court lacks jurisdiction to review Mr.
Maher’s arguments, the appeal is
                      DISMISSED